943 F.2d 36
Donald Lee McLAUGHLIN, and all others similarly situation,Plaintiffs-Appellees,v.COUNTY OF RIVERSIDE and Cois Byrd as Sheriff andindividually, Defendants-Appellants.
No. 89-55534.
United States Court of Appeals,Ninth Circuit.
Sept. 5, 1991.

1
On Remand from the United States Supreme Court.


2
Before SCHROEDER and BEEZER, Circuit Judges, and KING,* District Judge.


3
Pursuant to the mandate of the United States Supreme Court in County of Riverside v. McLaughlin, --- U.S. ----, 111 S.Ct. 1661, 114 L.Ed.2d 49 (1991), the case is remanded to the district court for further proceedings consistent with the opinion of the United States Supreme Court.



*
 Honorable Samuel P. King, Senior U.S. District Judge for the District of Hawaii, sitting by designation